Citation Nr: 9911091	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Entitlement to service connection for bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The veteran had active military service from November 1962 to 
August 1965.  He has been represented throughout his appeal 
by The American Legion.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD was previously denied by the Board 
of Veterans' Appeals (hereinafter Board) in a decision 
entered in December 1990.  In that decision, the veteran's 
claim for service connection for a back disorder was also 
denied.  Subsequently, in a decision dated May 25, 1993, the 
Board determined that new and material evidence had not been 
submitted to reopen the veteran's claims seeking entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD and a back disorder.  

This current matter came before the Board on appeal from a 
rating decision of March 1997, by the Huntington, West 
Virginia Regional Office (RO), which denied the veteran's 
attempt to reopen his claims for service connection for an 
acquired psychiatric disorder, to include PTSD and a back 
disorder; this rating action also denied a claim for service 
connection for a leg disorder.  The notice of disagreement 
with this determination was received in March 1997.  The 
statement of the case was issued in May 1997.  The 
substantive appeal (VA Form 9) was received in May 1997.  The 
appeal was received at the Board in June 1997.  


REMAND

In its finding that new and material evidence to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and a back 
disorder had not been submitted, the RO relied on the test 
set forth in the decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This test required that, in order to reopen a 
previously denied claim, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174.  

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  In Hodge v. West, the 
United States Court of Appeals for the Federal Circuit stated 
that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a). Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Colvin, the Court 
was stated to have "impermissibly replaced the agency's 
judgment with its own" and "imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans' 
benefits."  Colvin was therefore specifically overruled by 
the United States Court of Appeals for the Federal Circuit in 
Hodge.  

The Court has stated that when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
considered whether or not the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In addition, if the Board determines the veteran 
has been prejudiced by a deficiency in the statement of the 
case, the Board should remand the case to the RO pursuant to 
38 C.F.R. § 19.9 (1998), specifying the action to be taken.  
Bernard at 394.  

In addition the veteran alleged in a letter of January 1997 
that he received the Purple Heart Medal.  In a statement in 
March 1997 that he was wounded by shrapnel in the back, and 
hip area of the right leg Vietnam and he also indicated that 
he hoped the tumor of his leg was not due to Agent Orange.  
The Board notes that prior to the Board's decision in May 
1993 the veteran submitted a copy of a DD Form 214 which was 
shown to have been altered in many respects.  The Board 
believes that the RO must establish for the record whether 
the veteran was in Vietnam, whether he sustained a shrapnel 
wound, whether he was in combat, and whether he received the 
Purple Heart.  If the veteran was in Vietnam the RO should 
consider the claim for his legs in relationship to Agent 
Orange.  

The veteran on his VA Form 9 indicated that a Dr. Jossen of 
the VA Medical Center, Richmond indicated that his tumor of 
the right leg was very old.  The Board believes that all the 
veteran's records from the VA Medical Center, Richmond should 
be obtained and the veteran should be informed that he should 
obtain a statement from Dr. Jossen.   

In view of the foregoing, the case must be returned to the RO 
for completion of the requisite procedural development.  
Accordingly, the case is REMANDED for the following actions: 

1.  The RO should obtain and associate 
with the claims file copies of all VA 
clinical records of the veteran, which 
are not already in the claims file, 
including any treatment at the Beckley VA 
Hospital and the Richmond VA Hospital 
Center.  

2.  The RO should inform the veteran that 
he should obtain a statement from Dr. 
Jossen.

3.  The RO should obtain the veteran's 
service personnel records and 
assignments.  It should contact the 
appropriate department and establish if 
the veteran received the Purple Heart.  
The RO should make a determination 
whether the veteran was in Vietnam, 
whether he sustained a shrapnel wound, 
whether he served in combat and whether 
he received the Purple Heart.  If the 
veteran was in Vietnam the RO should 
consider the claim for his legs in 
relationship to Agent Orange.

4.  The RO should evaluate the veteran's 
claims of whether or not new and material 
evidence to reopen the veteran's claims 
of entitlement to service connection for 
an acquired psychiatric disorder, to 
include PTSD and a back disorder have 
been submitted.  In making this 
determination, the RO should follow the 
provisions of 38 C.F.R. § 3.156(a), not 
the more restrictive requirements set 
forth by the Court in Colvin.  If it is 
determined that new and material evidence 
has been presented, then the RO should 
also consider whether the claim, as 
reopened, is well-grounded.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999).  If it is reopened and well-
grounded, the RO should consider the 
claim de novo.  

5.  If the decision(s) remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

